806 A.2d 798 (2002)
174 N.J. 351
STATE of New Jersey, Plaintiff-Appellant,
v.
Steven J. CARTY, Defendant-Respondent.
Supreme Court of New Jersey.
April 30, 2002.
ORDER
The Supreme Court having filed its decision in the within matter on March 4, 2002, 170 N.J. 632, 790 A.2d 903, and the Court's opinion and judgment having provided that it should be retroactive to the June 23, 2000, date of the decision of the Appellate Division, 332 N.J.Super. 200, 753 A.2d 149,
And the Court having decided, sua sponte, to modify its judgment in respect of the issue of retroactivity,
And good cause appearing;
IT IS ORDERED that the Court's judgment shall apply to all cases pending in the trial court and on direct appeal as of June 23, 2000. The judgment does not apply to cases in which defendants had exhausted all avenues of direct review as of June 23, 2000.
Chief Justice PORITZ and Justices STEIN, COLEMAN, LONG, and ZAZZALI join in the Court's Order.